723 N.W.2d 831 (2006)
Catherine Ruth REEVES and Anthony Lynn Reeves, Plaintiffs-Appellants,
v.
CARSON CITY HOSPITAL and Lynn Squanda, D.O., Defendants-Appellees.
Docket No. 131462. COA No. 266469.
Supreme Court of Michigan.
November 29, 2006.
On order of the Court, the application for leave to appeal the April 6, 2006 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals and we REMAND this case to the Court of Appeals for reconsideration in light of Woodard v. Custer, 476 Mich. 545, 719 N.W.2d 842 (2006).